        Case 2:20-cv-00045-BSM Document 23 Filed 04/06/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                                DELTA DIVISION

RAMON SUERO                                                                  PLAINTIFF

v.                       CASE NO. 2:20-CV-00045-BSM

FAF, INC., et al.                                                        DEFENDANTS

                                        ORDER

      Defendants’ unopposed motion for partial summary judgment [Doc. No. 18] is granted.

      IT IS SO ORDERED this 6th day of April, 2021.




                                                      UNITED STATES DISTRICT JUDGE
